                      Case 1:20-cv-00975-SAG Document 79 Filed 04/20/20 Page 1 of 1



                                           UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND
                                                           OFFICE OF THE CLERK

                                                                                                                  Felicia C. Cannon, Clerk of Court
                                                                                                               Elizabeth B. Snowden, Chief Deputy
Reply to Northern Division Address                                                                                  Catherine Stavlas, Chief Deputy



                                                                  April 20, 2020

         U.S. Wind Inc. v. U.S. Wind Met Mast Tower
         1:20-cv-00975-SAG

         Earl S. Adams earl.adams@saul.com
         Geoffrey A. Losee glosee@rountreelosee.com
         Laura Katherine Greene kgreene@rountreelosee.com
         Louis G. Spencer louis@alexanderricks.com
         Andrew J. Hanley andrewh@cmclawfirm.com
         Andrew Darrell Penny Andrewp@cmclawfirm.com

         Via email NEF

         Dear Counsel/Parties:

         The above-captioned case has been transferred or removed from U.S. District Court for the
         Eastern District of North Carolina to this Court and assigned the above case number. The case
         is subject to this Court’s electronic filing requirements and procedures. Our records show that:

         ☒         You are not a member in good standing of our bar. Your appearance has not been
                   entered in this case and you will not receive copies of orders and other documents filed in
                   this case. Within fourteen (14) days from the date of this letter, you must notify the
                   chambers of the presiding judge whether you will be seeking admission or if another
                   attorney will be entering an appearance in your place. For information on becoming a
                   member of our bar or appearing pro hac vice, please visit our website at
                   www.mdd.uscourts.gov. If you were previously a bar member and have questions
                   regarding your status, please contact attorney admissions at (410) 962-3293. Once you
                   have been admitted, you must register to use CM/ECF.


                                                                       Sincerely,
                                                                                  /s/
                                                                       Felicia C. Cannon, Clerk

         cc:       All counsel/parties
         Removal Notification Letter (03/2014)




          Northern Division • 4228 U.S. Courthouse • 101 W. Lombard Street • Baltimore, Maryland 21201• 410-962-2600
          Southern Division • 200 U.S. Courthouse • 6500 Cherrywood Lane • Greenbelt, Maryland 20770 • 301-344-0660

                                             Visit the U.S. District Court’s Website at www.mdd.uscourts.gov
